Appeal Reinstated, Appeal Dismissed, and Memorandum Opinion filed March
3, 2020.




                                    In The

                   Fourteenth Court of Appeals

                             NO. 14-16-00376-CV

IRAJ S. JABBARY, ABC DENTISTRY PASADENA PA, ABC DENTISTRY
OLD SPANISH TRAIL PLLC, ABC DENTISTRY WEST OREM PLLC, ET
                        AL, Appellants

                                       V.
         SAEED ROHI DDS, EX REL STATE OF TEXAS, Appellee

                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-41707

                        MEMORANDUM OPINION

      This is an appeal from a judgment signed May 6, 2016. On September 8, 2016,
we abated this appeal because appellant ABC Dentistry, P.A. petitioned for
voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 16-34221. See Tex. R. App. P. 8.2. Through
the Public Access to Court Electronic Records (PACER) system, the court has
learned that the bankruptcy case was closed February 22, 2019.

      On January 23, 2020, this court issued an order stating that the appeal would
be reinstated and dismissed for want of prosecution unless on or before February 12,
2020, any party to the appeal filed a motion demonstrating good cause to retain this
appeal. No motion or other response was filed.

      Accordingly, we reinstate the appeal and dismiss it for want of prosecution.

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.




                                         2